Judge MORRIS
concurring.
I concur in the result reached. It is true that neither party introduced into evidence a deed. Under ordinary circumstances, *6absent evidence that the boundary line cannot be accurately determined from the deed, the statements and acts of the landowners would not be competent evidence in locating the boundary between them. Here, however, neither party offered any objection to the evidence upon which the court based its findings as to the location of the line. Neither should now be heard to complain.